M’Girk, C. J.,
delivered the opinion of the Court.
This was a petition to foreclose a mortgage, given by Patton to Mason, to secure the payment of a sum of money, mentioned in a certain promissory note. The petition states, that, by the note, Patton promised to pay, &c., without saying when the same was to be paid; and, in the latter part of the petition, it is alledged, that Patton did not pay said note, although the same was long due and payable. Patton let a judgment and decree go against him by default; to reverse which, this writ is prosecuted.
Here, it does not appear that any time was limited by the note, for the payment thereof, and so we must take the fact to be. Then the law is, that it was due from the date. The petition says it was long due, and is unpaid; it was, therefore, due from the date. The allegations in the petition are sufficiently explicit to entitle the petitioner to recover.
The judgment and decree of the Circuit Court is affirmed, with costs.